Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2006-001

Release Date: 9/26/2006
CC:FIP:B03:CWCulmer
POSTS-139481-06
UILC:

385.01-00, 385.04-00, 7701.00-00

date:

September 07, 2006

to:

from:

subject:

Director, Field Specialists
(Large & Mid-Size Business)
Associate Chief Counsel
(Financial Institutions & Products)

Cross-Border Financial Instruments
Hybrid Debt/Equity - Equity in the U.S.
This memorandum addresses the U.S. tax treatment of certain financial
instruments issued among a U.S corporation and foreign entities controlled by the
corporation.
ISSUE
Whether the promissory note and the forward purchase agreement described
below should be considered together with the result that they are not treated as debt for
U.S. tax purposes.
CONCLUSION
The promissory note and the forward purchase agreement should be considered
together with the result that they are not treated as debt for U.S. tax purposes.
FACTS
P, a U.S. corporation, wholly owns both DE, a foreign entity, and CFC, a foreign
corporation. DE and CFC are both organized in Country X. DE is disregarded as an
entity separate from its owner for U.S. tax purposes under § 301.7701-3 of the Income
Tax Regulations.

POSTS-139481-06

2

DE borrows $x from Z, an unrelated third party, and loans the $x to CFC in
exchange for a promissory note. The promissory note provides for periodic payments of
stated interest in CFC stock and for a single payment of $x on its maturity date. The
promissory note has the form of a debt instrument, including the use of labels such as
“principal” and “interest.”
On or about the same date that CFC issues the promissory note to DE, P enters
into a forward purchase agreement with CFC, under which P agrees to buy an amount
of CFC stock for $x on the agreement’s settlement date. The maturity date of the
promissory note from CFC to DE and the settlement date of the forward purchase
agreement are the same. The forward purchase agreement refers to the promissory
note, and the payment terms of the forward purchase agreement are tailored to the
payment terms of the promissory note. For example, if CFC elects to prepay the stated
principal amount of the promissory note of $x on a date before the maturity date, the
forward purchase agreement must be settled on the same date.
For Country X tax purposes, P and DE are treated as separate entities.
Therefore, DE is treated as borrowing from Z and transferring the proceeds to CFC in
exchange for the promissory note, and P is treated as entering into the forward
purchase agreement with CFC. Therefore, for Country X tax purposes, the parties to
the promissory note and forward purchase agreement are not the same, and the
promissory note and the forward purchase agreement are separate instruments.
On its Country X tax return, CFC reports interest expense for the interest paid to
DE on the promissory note. On its Country X tax return, DE reports interest income
received on the promissory note and reports interest expense on the loan from Z.
For U.S. tax purposes, P asserts that (1) P and CFC are the parties to both the
promissory note and the forward purchase agreement because DE is a disregarded
entity; (2) the promissory note and the forward purchase agreement should be treated
as a single instrument; and (3) the single instrument should be treated as equity rather
than debt. P reported the transaction on its U.S. federal income tax return according to
this assertion, and its position under examination is unchanged from its original tax
return position.
LAW AND ANALYSIS
Section 301.7701-2(a) provides that, if a business entity with only one owner is
disregarded as an entity separate from its owner, “its activities are treated in the same
manner as a sole proprietorship, branch, or division of the owner.” DE is disregarded as
an entity separate from its owner under § 301.7701-3. Thus, for U.S. tax purposes, P
and DE are treated as a single entity, and any contract between DE and CFC is treated
as a contract between P and CFC.

POSTS-139481-06

3

The facts show that P has structured the promissory note and the forward
purchase agreement so that: (1) for Country X tax purposes, the promissory note would
be treated as debt and the periodic payments on the promissory note would be
deductible, but (2) for U.S. tax purposes, the promissory note would not be treated as
debt and the periodic payments on the promissory note would be excluded from
income.
The intention of the parties to create a debtor-creditor relationship is a significant
factor in the determination whether an instrument is debt, especially when the parties
are related. Debt requires an intention to create an unconditional obligation to repay.
“The determination of whether advances to a corporation are loans or capital
contributions depends on whether the objective facts establish an intention to create an
unconditional obligation to repay the advances.” Roth Steel Tube Co. v. Commissioner,
800 F.2d 625, 630 (6th Cir. 1986) (citing Raymond v. United States, 511 F.2d 185, 190
(6th Cir. 1975)), cert. denied, 481 U.S. 1014 (1987). Debt also requires an intention to
create a debt with a reasonable expectation of repayment. “[W]e think the
determinative question . . . is as follows: Was there a genuine intention to create a
debt, with a reasonable expectation of repayment, and did that intention comport with
the economic reality of creating a debtor-creditor relationship?” Litton Business
Systems, Inc. v. Commissioner, 61 T.C. 367, 377 (1973), acq., 1974-2 C.B. 3.
The presence of offsetting obligations in two transactions between the same
parties can show that the substance of the transactions is different from their form. Rev.
Rul. 2002-69, 2002-2 C.B. 760, explains that, “Where parties have in form entered into
two separate transactions that resulted in offsetting obligations, the courts often have
collapsed the offsetting obligations and recharacterized the two transactions as a single
transaction.” The ruling cites, among other cases, Blue Flame Gas Co. v.
Commissioner, 54 T.C. 584 (1970).
In Blue Flame, the taxpayer leased property to a lessee and simultaneously
borrowed money from the lessee. The lease and the loan were structured so that the
rental payments matched the payments on the loan in amount and due date. The court
considered the lease and the loan together because of the offsetting payments. The
court stated:
The arithmetic of the transaction is particularly damaging to the petitioner’s
position since . . . the loan was in the exact amount of the aggregate rent
due under the terms of the leases. . . . In addition, repayment dates of the
loan and the rental payments were intentionally designed to coincide. In
this factual setting, the only reasonable inference that can be drawn is that
the loan and lease transactions were entirely interdependent.
Blue Flame at 596. When the court considered the lease and the loan together, the
court concluded that the loan was really prepaid rent because it would never have to be
repaid. The court stated:

POSTS-139481-06

4

[P]etitioner’s receipt of the purported loan from [the lessee] amounted to
the receipt of funds for his immediate and unrestricted enjoyment, which
by the nature of the transaction, would never have to be repaid. The fact
that no repayment would ultimately be necessary, due to the
contemporaneous lease obligations incurred by [the lessee], strongly
supports characterization of the cash receipt as advance rentals.
Blue Flame at 595-96.
In other situations involving two contracts between the same parties, the Service
has successfully argued that the second contract caused the first contract to be treated
differently from its form. For example, in Helvering v. Le Gierse, 312 U.S. 531 (1941),
an individual entered into two contracts with an insurance company, one described as a
single-premium life insurance contract, the other as a standard annuity contract. The
total consideration was prepaid and exceeded the face value of the insurance contract.
The individual was not required to pass a physical examination or to answer the
questions normally required of a life insurance applicant. It was conceded that the
insurance contract would not have been issued without the annuity contract. The Court
determined that, “The two contracts must be considered together.” Le Gierse at 540.
The Court found that, “Considered together, the contracts wholly fail to spell out any
element of insurance risk.” Le Gierse at 541. As a result, the insurance contract was
treated as something other than life insurance.
In several cases, holders of preferred stock in a corporation have successfully
argued that a contract between the corporation and the preferred shareholders caused
their preferred stock to be treated as debt rather than equity. For example, see
Bowersock Mills & Power Co. v. Commissioner, 172 F.2d 904 (10th Cir. 1949), holding
that a contract between the preferred shareholders and the common shareholders of a
corporation caused the preferred stock to qualify as debt rather than equity. In the
contract, the common shareholders guaranteed the payment of dividends on the
preferred stock at a fixed interest rate and promised to purchase or cause the
corporation to redeem all of the preferred stock in specified amounts on specified dates.
Because the court considered that “the corporation was the common stockholders,” the
court concluded: “We think the contract with the common stockholders bound the
corporation quite as effectively as if it had been a formal party to it. Viewed in this light,
the two contracts should be construed together as one integrated writing in determining
the taxable character of the obligation they impose.” Bowersock at 907.
Section 301.7701-2(a) directs us to treat P and CFC as the parties to both the
promissory note and the forward purchase agreement for U.S. tax purposes. The
payments of money under the instruments are tailored to match exactly in amount and
timing. It appears that P and CFC would not have entered into the forward purchase
agreement without the promissory note. The forward purchase agreement refers to the
promissory note. Under the forward purchase agreement, P is obligated to make a

POSTS-139481-06

5

payment of money to CFC that matches exactly the payment of money that CFC is
obligated to make to P under the promissory note. Under the forward purchase
agreement, P is entitled to receive CFC stock from CFC. However, P already wholly
owns CFC. We conclude under Blue Flame, Le Gierse, and similar cases that the
promissory note and the forward purchase agreement should be considered together.
You have asked whether various authorities holding that two instruments should
not be treated as a single instrument might apply in this case. For example, Rev. Rul.
2003-97, 2003-2 C.B. 380, holds that the separability of two components of a unit that is
listed on a national securities exchange is one of four critical factors in determining that
the components should not be treated as a single instrument for federal tax purposes.
We consider separability not to be a critical factor in this case because P controls all of
the parties to the promissory note and the forward purchase agreement.
The next issue is whether the promissory note and the forward purchase
agreement, considered together, are debt for U.S tax purposes. The resolution of that
issue depends on the facts and circumstances of each case. No particular fact is
conclusive in making such a determination. John Kelley Co. v. Commissioner, 326 U.S.
521 (1946). Among the factors considered by the courts are (1) whether there is an
unconditional promise to pay a sum certain in money on a specific date, (2) the intent of
the parties, and (3) the holder’s right to enforce the payment of principal and interest.
Estate of Mixon v. United States, 464 F. 2d 394 (5th Cir. 1972); Gilbert v. Commissioner,
248 F.2d 399 (2d Cir. 1957); Litton Business Systems, Inc. v. Commissioner, supra.
For U.S. tax purposes, based on the facts and circumstances of the transactions
described in this memorandum, when the promissory note and the forward purchase
agreement are considered together, the promissory note is not treated as debt because
the offsetting obligations under the instruments mean that the loan does not have to be
repaid. See Blue Flame and similar cases. Moreover, the aggregate obligations under
the instruments are not treated as debt in part because the payments that remain after
the offsetting obligations are disregarded consist of CFC stock and not money. See, for
example, Rev. Rul. 85-119, 1985-2 C.B. 60; Notice 94-47, 1994-1 C.B. 357.
We conclude that, for U.S. tax purposes, the promissory note and the forward
purchase agreement should be considered together with the result that they are not
treated as debt. Accordingly, for U.S. tax purposes, P is not required to report the
periodic payments with respect to the promissory note as interest income.
We have also considered the possible application of the step-transaction doctrine
to recast the loan from Z to DE and the loan from DE to CFC into a loan directly from Z
to CFC. We do not support such an argument.
Under one version of the step-transaction doctrine, a series of steps may be
viewed as a single transaction when the steps are so interdependent that the legal
relations created by one step would have been fruitless without a completion of the
series. American Bantam Car Co. v. Commissioner, 11 T.C. 397, 406-07 (1948), aff’d

POSTS-139481-06

6

per curiam, 177 F.2d 513 (3d Cir. 1949), cert. denied, 339 U.S. 920 (1950). According
to our understanding of the facts, Z has no creditor’s rights against CFC. Numerous
courts have held that the most significant indicia of debt are a fixed maturity date and a
right to force payment in the event of default. See Monon R.R. v. Commissioner, 55
T.C. 345 (1970), acq., 1973-2 C.B. 3; and cases cited therein. Thus, the recast under
the step-transaction doctrine would not produce a loan directly from Z to CFC.
We understand that you may be considering other transactions involving certain
financial instruments issued among a U.S corporation and its related foreign entities for
which the corporation has treated the instruments as a single instrument that is debt for
U.S. tax purposes but as separate instruments, one of which is equity, for foreign tax
purposes. Please note that the conclusions in this memorandum are based solely on
the factual pattern outlined above. Because the proper analysis of substance versus
form and debt versus equity is so highly dependent upon the particular facts of a case, a
material deviation from the facts described in this memorandum could affect the
conclusion. In addition, in other cases you may wish to consider the application of
general judicial doctrines, such as economic substance, to challenge the U.S. tax
treatment of a transaction. Although this memorandum does not address the
transactions in those cases, we are available to assist you in the development of the
appropriate legal arguments, and we encourage you to contact us early in the
processing of those cases.

cc: Christopher B. Sterner
Division Counsel
(Large & Mid-Size Business)
Roland Barral
Area Counsel
(Large & Mid-Size Business)

